       Case 2:19-cv-11578-ILRL-JVM Document 1 Filed 07/08/19 Page 1 of 4




                              UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA

                                     STATE OF LOUISIANA

MICHAEL JONES, SR.                             CIVIL ACTION NUMBER: 02-cv-19-11578


VERSUS                                         MAGISTRATE


PINNACLE ENTERTAINMENT, INC.
D/B/A BOOMTOWN BELLE CASINO                    JUDGE
WESTBANK


                                    NOTICE OF REMOVAL

       Defendant, Pinnacle Entertainment, Inc., files this Notice of Removal removing this cause

from the 24th Judicial District Court for the Parish of Jefferson, State of Louisiana, in which it is

now pending, to the United States District Court for the Eastern District of Louisiana. This

removal is predicated upon the fact that there is diversity of citizenship between the parties in this

litigation and plaintiff’s Petition for Damages indicates an amount in controversy that exceeds the

federal jurisdictional amount, exclusive of interest and court costs.

                                                  1.

       This case was commenced in the 24th Judicial District Court for the Parish of Jefferson.

Upon information and belief, the citation and petition were filed on June 14, 2019 and served on

the defendant on June 24, 2019.
       Case 2:19-cv-11578-ILRL-JVM Document 1 Filed 07/08/19 Page 2 of 4




                                                 2.

       This action is one of a civil nature purporting to be a claim under the Louisiana tort law,

LSA-CC Article 2315 et seq, and more specifically, the merchant liability statute, LSA-

R.S.9:2800.6.

                                                 3.

       The Petition sets forth that the plaintiff, is a resident of Jefferson Parish, Louisiana.

Pursuant to the plaintiff’s admissions, he is considered a resident and citizen of the State of

Louisiana.

                                                 4.

       Pinnacle Entertainment, Inc., is a Delaware corporation with its principle place of

business in Las Vegas, Nevada.

                                                 5.

       Pinnacle Entertainment, Inc. is a corporation. Therefore, its citizenship is determined by

its place of incorporation (Delaware) and its principle place of business, (Las Vegas, Clark County,

Nevada). Pinnacle Entertainment, Inc., is wholly owned by Penn National Gaming., Inc., whose

principle place of business and state of incorporation is Berks County, Pennsylvania.

                                                 6.

       The plaintiff, being a citizen of Louisiana, and the defendant being a citizens of

Delaware, Nevada, and Pennsylvania, this case is wholly between citizens of different states.

                                                 7.

       While the Petition does not specifically set forth a specific amount of damages claimed, as

is proper under Louisiana procedural law, the plaintiff claims to have suffered bodily injuries,

including pain and suffering, emotion and mental anguish, medical and pharmaceutical expenses,
       Case 2:19-cv-11578-ILRL-JVM Document 1 Filed 07/08/19 Page 3 of 4




loss of enjoyment of life and medical expenses and disability. The plaintiff claims that all of these

damages are ongoing and will continue for an indefinite time period into the future.

                                                   8.

        While defendant does not concede that the plaintiff’s claimed injuries are credible or that

they are related to or were caused by the events described in the Petition, the described action is

one over which this court has original jurisdiction under the provisions of 28 USC 1332. The

plaintiff claims to have suffered a disability because of the acts described in the Petition which is

persists into the future and therefore will affect him for the rest of her life.

                                                   9.

        Therefore, pursuant to the provisions of 28 USC 1441, this case may be removed the United

States District Court, for the Eastern District of Louisiana.

                                                   10.

        Pursuant to 28 U.S. seq. 1446(A), copies of all process, pleadings and orders of the court

in the state action are attached hereto.

                                                         Respectfully Submitted:

                                                         PUJOL, PRYOR & IRWIN, LLC

                                                         s/Matthew W. Pryor
                                                         Matthew W. Pryor (#23903)(TA)
                                                         Shelby L. Dunbar (#38201)
                                                         12320 Highway 44, Building 4, Suite C
                                                         Gonzales, Louisiana 70737
                                                         Telephone: (225) 644-0607
                                                         Facsimile: (225) 644-1688
                                                         Email: mpryor@ppiattorneys.com
                                                                sdunbar@ppiattorneys.com
                                                         Attorneys for Pinnacle Entertainment, Inc..
       Case 2:19-cv-11578-ILRL-JVM Document 1 Filed 07/08/19 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing served on:

                                      Edward L. Moreno
                                  1101 Westbank Expressway
                                   Gretna, Louisiana 70053

by placing the same in the United States Mail, first class postage prepaid and by faxing a copy of
the same to the above facsimile number, this 8th day of July 2019.

                                         s/Matthew W. Pryor
